t c memo united_states tax_court estate of nancy sblendorio deceased michael f poppo executor commissioner of internal revenue respondent petitioner v docket no 12325-05l filed date eugene b fischer for petitioner michelle l maniscalco for respondent memorandum opinion goeke judge this case is before the court for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination respondent 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued moves for summary_judgment pursuant to sec_6330 and sec_301_6320-1 q a-e2 proced admin regs because michael poppo as executor of the estate of nancy sblendorio was offered and participated in a conference with appeals and thus cannot properly raise the underlying tax_liability in a collection review proceeding for the reasons stated herein we shall grant respondent’s motion background nancy sblendorio died in date michael poppo was appointed executor of her estate and resided in armonk new york at the time he filed this petition on behalf of the estate the estate’s fiscal_year form_1041 u s income_tax return for estates and trusts was due on date the estate requested and was granted an extension of time to file it sec_2001 tax_return until date on date mr poppo filed the estate’ sec_2001 income_tax return on date respondent assessed additions to tax for failure to pay failure_to_file and failure to make estimated payments for fiscal_year respondent’s assessment of the additions to tax did not reflect the extension of time the estate had been granted to file the return respondent then issued a notice_and_demand for payment for the additions to tax continued are to the tax_court rules_of_practice and procedure in a letter dated date mr poppo requested an abatement of the additions to tax for reasonable_cause which was received for review by the irs service_center in cincinnati ohio mr poppo explained that at the time the estate’s income_tax return was originally due_date he did not have sufficient information concerning the income of the estate to file the return and thus requested an extension of time to file the return until date mr poppo went on to explain that he mistakenly believed that he had filed the estate’s tax_return and paid the taxes due before the date deadline and that it was not until several months later when the check had not cleared that he realized the return had not been filed on date the cincinnati service_center issued a notice that the request for abatement was denied mr poppo represented by counsel then filed an appeal with respondent’s appeals_office mr poppo’s letter to appeals dated date reprised his earlier argument raised before the cincinnati service_center concerning his mistaken belief that the estate’s tax_return had been filed and taxes paid timely mr poppo further argued for abatement because of his lack of experience as an executor the small but complicated assets and income of the estate and the large number of beneficiaries of the estate in subsequent correspondence and telephone conversations with the appeals officer mr poppo again requested relief from the additions to tax for reasonable_cause on date while the appeal was still pending the cincinnati service_center issued a notice to mr poppo indicating that the additions to tax had been reduced this notice was without explanation and in response mr poppo sent a letter to the cincinnati service_center asking for more information on date the cincinnati service_center issued a letter explaining that the additions to tax for late filing had been reduced to account for the extension of time to file the return on date respondent’s appeals_office issued a letter to mr poppo indicating that the assessed additions to tax had been sustained the appeals officer stated that mr poppo had not established reasonable_cause for the late filing and failure to pay the appeals officer further indicated that mr poppo failed to provide information to support his belief that the return had been filed and taxes paid timely and that mr poppo failed to provide a copy of the approved extension of time to file as requested by the appeals officer on date respondent issued to the estate a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 thereafter mr poppo timely submitted form request for a collection_due_process_hearing on behalf of the estate the only issues mr poppo raised in this request were the underlying liability for additions to tax and respondent’s failure to consider his arguments with respect to reasonable_cause a settlement officer for respondent then reviewed the request and determined that he could not consider the underlying liability because it had already been considered in an appeals_conference on date the settlement officer issued the notice_of_determination indicating that since the underlying liability had been raised previously in a conference with appeals it could not be raised again in a collection review proceeding and that mr poppo had not raised any collection alternatives in response to the notice_of_determination mr poppo filed a petition with this court on date mr poppo again challenges the underlying liability for the additions to tax arguing that there was reasonable_cause to excuse the late filing and that the additions were assessed without a notice_of_deficiency mr poppo further alleges that the estate was never provided a hearing with respondent’s appeals_office discussion summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 12_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in the manner most favorable to the party opposing summary_judgment 85_tc_812 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 we are satisfied that no genuine issues of material fact exist and judgment as a matter of law is appropriate under sec_6330 a taxpayer may dispute the underlying liability in a collection review proceeding if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability respondent interprets otherwise have an opportunity to dispute such tax_liability to include a conference with appeals sec_301_6320-1 q a-e2 proced while mr poppo alleges that he did not receive a notice_of_deficiency no notice is required where the commissioner assesses additions to tax under sec_6651 and sec_6654 which are unrelated to a deficiency in tax sec_6665 accordingly we do not address the applicability of sec_301_6320-1 q a- e2 proced admin regs and the phrase otherwise have an opportunity in sec_6330 to situations requiring a notice_of_deficiency respondent argues beyond the facts of this case that an offer of a conference with appeals even if the taxpayer does not take advantage of it would also preclude subsequent continued admin regs see lewis v commissioner t c __ finding sec_301_6330-1 q a-e2 proced admin regs to be a reasonable interpretation of sec_6330 upon notice of the additions to tax mr poppo filed a request for abatement with respondent’s cincinnati service_center mr poppo submitted correspondence presenting information in support of his request and argued that the additions to tax should be abated for reasonable_cause the request for abatement was denied and mr poppo then filed an appeal with respondent’s appeals_office mr poppo again submitted correspondence and participated in multiple telephone conversations with the appeals officer presenting information and arguments in support of his request for abatement of the additions to tax the appeals officer then sustained the assessment of the additions to tax thus we find mr poppo was afforded a conference with appeals in which he had the opportunity to dispute the underlying liability for additions to tax continued consideration of an underlying tax_liability in a collection review proceeding we reserve judgment on whether such an offer would preclude subsequent consideration of an underlying liability in a collection review proceeding and if so what information would have to be included in the offer mr poppo argues that because there was no face-to-face meeting there was no hearing as that term is commonly understood first mr poppo has not presented any evidence to suggest that he requested an in-person hearing during the appeals process moreover a face-to-face hearing is not a prerequisite for appeals consideration conferences with appeals are informal sec_601_106 statement of procedural rules the correspondence and telephone conversations between mr poppo and the appeals officer are sufficient to constitute a conference with appeals mr poppo also argues that he could not have received appeals consideration because the letter denying relief demonstrates that the appeals officer misunderstood one of mr poppo’s arguments for abatement the appeals officer denied the request for abatement in part because mr poppo did not provide any information to support his suggestion that he had filed the estate’s return and paid the taxes due timely mr poppo argues however that he had never suggested to the appeals officer that he actually filed the return on time only that he was under the mistaken belief that he had filed the return while this evidence may suggest that the appeals officer did not correctly understand mr poppo’s argument it does not suggest that the officer did not consider mr poppo’s arguments mr poppo has not presented any evidence to create a question of fact of whether he was afforded a conference with appeals accordingly because mr poppo had an opportunity to dispute the underlying tax_liability in a conference with the appeals_office he may not raise that underlying liability again in a collection review hearing or before this court see sec_6330 sec_301_6320-1 q a-e2 proced admin regs mr poppo has not raised in his petition any issues other than the underlying liability with respect to respondent’s proposed collection action therefore for the reasons stated respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered for respondent
